DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed 10/07/2021 have been entered. Claims 1-14and 17-56 are currently pending. Claims 1-14 and 17-20 are examinable, claims 15 and 16 are cancelled from consideration, and claims 21-56 have been previously withdrawn from consideration. Applicant’s proposed amendments are sufficient to overcome each and every 112(b) set forth in the Non-Final Office Action dated 07/08/2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110792 (Mauro hereinafter) in view of US 6456946 (Gormon hereinafter) and further in view of US 2016/0084695 (Funk hereinafter).
Regarding claim 1, Mauro teaches a pump control system that discloses a pump (Pump 12 in Figures 1, 8 and 9); a motor mechanically connected to the pump (Motor 184 in Figures 8 and 9); a motor driving controller electrically coupled to the motor (Controller 558), and the motor driving controller configured to control a speed of the motor (Inherent by controlling the operation of the motor, the controller will control the speed of the motor); a current detection unit electrically coupled between the motor and the motor driving controller or electrically coupled to a power supply input interface of the pump control system, wherein when the motor drives the pump to operate (¶ 93-94); the current detection unit detects a current value of the motor at a present time point (¶ 93-94 detail the current detection), wherein the dynamic and shifting multiple average value which is acquired every second predetermined time interval is served as a reference value of determining the priming condition or the water loss condition (¶ 93-94).
Mauro is silent with respect to and a main controller electrically coupled to the motor driving controller, and at least one of the motor driving controller and the main controller calculates an average value of the current value at the present time point and at least one current value at at least one time point prior to the present time point, or at least one of the motor driving controller and the main controller calculates an average value of the current value at the present time point and at least one average value at the at least one time point prior to the present time point, the average values are shifting average values; wherein at least one of the motor driving controller and the main controller performs calculations of the above shifting average values every first predetermined time interval, and the calculations last for one second 
However, Gormon teaches a motor controller with a larger system that discloses a motor controller (Controller 220) and a main controller (ECM controller); at least one of the motor driving controller and the main controller calculates an average value of the current value at the present time point (Column 5 Lines 19-53, particularly Lines 23-31 where the value of 338 is stated as an averaged current), the average values are shifting average values (Per the disclosure, the previous values are factored into the set/compared to values); wherein at least one of the motor driving controller and the main controller performs calculations of the above shifting average values every first predetermined time interval (Column 5 Lines 19-53), and the calculations last for one second predetermined time interval to acquire a dynamic and shifting multiple average value (Any other time period used to determine the current values), at least one of the motor driving controller and the main controller determines a priming condition or a water loss condition of the pump control system according to the dynamic and shifting multiple average value (Per the combination with Mauro where ¶ 93-94 are determining if sufficient water is around the pump based on the sensed current and the combination will use the methodology of Gormon), and the second predetermined time interval is longer than the first predetermined time interval (The first predetermined time period can be a revolution while the second predetermined time period can stretch any length longer since it will encompass previous sensed current values). 

Mauro, per Gormon, is silent with respect to at least one of the motor driving controller and the main controller calculating at least one average value at the at least one time point prior to the present time point.
However, Funk teaches control scheme for monitoring a system parameter that discloses the use of moving averages to compare an instantaneous parameter to (¶ 33) such that the motor driving controller and the main controller (Of Mauro per Gormon) calculates at least one average value at the at least one time point prior to the present time point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the comparative value in Mauro per Gormon with the moving average value of Funk to ensure that the system is constantly updated while operating therefore minimizing time to update the controller. 
Regarding claim 2
Regarding claim 5, Mauro’s modified teachings are described above in claim 1 where the combination of Mauro and Gormon would further disclose that at least one of the motor driving controller and the main controller controls, in response to the shifting average values, the motor to keep on operating or stop operating (Mauro ¶ 93-94 details that pump ergo motor will operate per the sensed urrent and can be shut-down under low water conditions).
Regarding claim 6, Mauro’s modified teachings are described above in claim 5 where the combination of Mauro and Gormon would further disclose that when a positive or negative slope of the shifting average values of the motor in a period is within a range, at least one of the motor driving controller and the main controller controls the motor to keep on operating (Mauro ¶ 94 details crossing a 10 percent decrease line such that in order to cross this threshold, a negative slope would be had of the current sensed and so long as the decreasing value does not cross the threshold the pump will continue to operate; please note that the value of 10 percent is arbitrary and generally ranges between 10-75 per Mauro).
Regarding claim 7, Mauro’s modified teachings are described above in claim 6 where the combination of Mauro and Gormon would further disclose that when the positive or negative slope of the shifting average values of the motor in the period is not within the range, at least one of the motor driving controller and the main controller controls the motor to stop operating (Per the description of Mauro ¶ 94 above in claim 6, once the threshold is crossed [10-75%] the motor will be shut off).
Regarding claim 8, Mauro’s modified teachings are described above in claim 5 where the combination of Mauro and Gormon would further disclose that when a positive or negative slope of a plurality of the shifting average values of the motor in a period is out of a range, at least one of the motor driving controller and the main controller predicts the motor to be abnormal and controls the motor to stop operating (Mauro ¶ 94 details crossing a 10 percent 
Regarding claim 18, Mauro’s modified teachings are described above in claim 1 where the combination of Mauro and Gormon would further disclose that each of the dynamic and shifting multiple average values is acquired, according to continuous detections and calculations in a predetermined time interval at each time point in a practical operation (¶ 93-94 of Mauro and Column 5 lines 19-53 of Gormon both disclose continuous detection of the current); the dynamic and shifting multiple average values have different values in response to the use time, the aging of machines or the changes of devices (Inherent of detecting a value over time in a live system); the dynamic and shifting multiple average values are served as reference values or upper limit values of at least one of the motor driving controller and the main controller (Per Gormon Column 5 Lines 19-53, particularly Lines 47-50, the sensed old data is used to determine the “compared to” values of new sensed current).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110792 (Mauro) in view of US 6456946 (Gormon) in view of US 2016/0084695 (Funk) in view of US 2002/0020755 (Matsushita hereinafter) and further in view of US 5920264 (Kim hereinafter).
Regarding claim 11, Mauro’s modified teachings are described above in claim 1 but are silent with respect to a first temperature sensor configured to sense an ambient temperature surrounding the main controller; and a third temperature sensor configured to sense a temperature of the power module connected to the motor.
However, Matsushita teaches a controller system with integrated cooling that discloses a first temperature sensor configured to sense an ambient temperature surrounding the main 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller and power source of Mauro with the temperature sensors of Matsushita to ensure that neither component operates outside of their design thermal ranges.
Mauro, per Matsushita, is silent with respect to a second temperature sensor configured to sense a temperature of a heat sink, wherein the heat sink is disposed in at least one of the motor and the power module; and wherein when at least one of a positive or negative slope of the temperature of the second temperature sensor and a positive or negative slope of the temperature of the third temperature sensor is greater than a corresponding upper limit value, the main controller predicts the motor to be abnormal and controls the speed of the motor to be decreased.
However, Kim teaches a controller system with integrated cooling that discloses a second temperature sensor configured to sense a temperature of a heat sink, wherein the heat sink is disposed in at least one of the motor and the power module (Column 3 Lines 41-44). The resultant combination with the controlling procedure of Mauro and Gormon would be such that when at least one of a positive or negative slope of the temperature of the second temperature sensor and a positive or negative slope of the temperature of the third temperature sensor is greater than a corresponding upper limit value, the main controller predicts the motor to be abnormal and controls the speed of the motor to be decreased (¶ 12, 17, 54, and 55 of Matsushita details that a cooling threshold is set and once crossed the components should be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Mauro with the temperature sensors of Kim and control the operation of the pump per the temperature sensors of Kim and Matsushita to prevent the motor and sensed components from overheating and causing damage. 
Regarding claim 12, Mauro’s modified teachings are described above in claim 11 where the combination of Mauro, Gormon, Matsushita, and Kim would further disclose that the corresponding upper limit value varies with the temperature of the first temperature sensor (¶ 55 of Matsushita and in combination the allowable levels of each sensed component will be factored into the allowable system limit to ensure no component is damaged).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110792 (Mauro) in view of US 6456946 (Gormon) in view of US 2016/0084695 (Funk) and further in view of US 2014/0082434 (Knight hereinafter).
Regarding claim 13, Mauro’s modified teachings are described above in claim 1 but are silent with respect to the main controller comprises a first watchdog timer, and the first watchdog timer resets the main controller when the main controller crashes; the motor driving controller comprises a second watchdog timer, and the second watchdog timer resets the motor driving controller when the motor driving controller crashes; when the motor driving controller crashes and the second watchdog timer cannot be operated normally, the main controller resets the motor driving controller.
However, Knight teaches a watchdog timer circuit for a multiple controller circuit that discloses a first watchdog timer associated with a first controller and a second watchdog 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two controller of Mauro per Gormon with the watchdog timers of Knight to ensure that the controller are properly operating therefore making sure the pump system is not operated under or over the designated performance range. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0110792 (Mauro) in view of US 6456946 (Gormon) in view of US 2016/0084695 (Funk) and further in view of US 20100211509 (Jacobs hereinafter).
Regarding claim 19, Mauro’s modified teachings are described above in claim 1 but are silent with respect to the dynamic and shifting multiple average value is an average value of a value at a present time point and at least one value at at least one time point prior to the present time point, the present time point and the at least one time point prior to the present time point are continuous time points, and the present time point is shifted from the at least one time point prior to the present time point with a predetermined time interval, the predetermined time interval is a time interval between the present time point and the at least one time point prior to the present time point; when the predetermined time interval is 1 second, the dynamic and shifting multiple average value is acquired every second; when the 
However, Jacobs teaches a resource monitoring system that allows for data to be stored after being collected by sensors and as long as the pump is being operated the data will be sent and stored in Jacobs’ data storage (¶ 12). The resultant combination would be such that the dynamic and shifting multiple average value is an average value of a value at a present time point and at least one value at at least one time point prior to the present time point (Per Mauro and Gormon), the present time point and the at least one time point prior to the present time point are continuous time points (Inherent for the sensed value to take place over a continuous time), and the present time point is shifted from the at least one time point prior to the present time point with a predetermined time interval (The next sensed data point when Mauro and Gormon keep detecting and checking during operation), the predetermined time interval is a time interval between the present time point and the at least one time point prior to the present time point (This is an arbitrary time to check); when the predetermined time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump and sensing of Mauro and Gormon with the data storage capabilities of Jacobs to allow for a complete history of sensed data to be collected for comparison to ensure the pump is operating as desired. 
Regarding claim 20, Mauro’s modified teachings are described above in claim 19 where the combination of Mauro, Gormon, and Jacobs would further disclose that at least one of the dynamic and shifting multiple average values of every day, every month, every season, and .

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The specific structure required by claim 9 would require extensive modifications to replicate and therefore is found to be objected to as being allowable over the prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746